TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00492-CV





In re Jim Foley, Peggy Johnson, Terry Foley, and J&C Investments,
Inc. d/b/a/ Foley Enterprises






ORIGINAL PROCEEDING FROM TRAVIS COUNTY




M E M O R A N D U M   O P I N I O N


                        The petition for a writ of mandamus is denied.
 
 
                                                                                                                                                            
                                                                        Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   August 10, 2005